                                           Case 3:21-cv-00691-EMC Document 5 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE MONICA H. HUJAZI,                             Case No. 21-cv-00691-EMC
                                   8                    Plaintiff/Appellant.
                                                                                             ORDER TO SHOW CAUSE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff/Appellant filed a Notice of Appeal on January 28, 2021. The record on appeal

                                  14   was designated on February 26, 2021. Since that time, Plaintiff/Appellant has failed to file her

                                  15   principal brief, as provided in the scheduling order. See Docket No. 2 (providing that Appellant’s

                                  16   principal brief is due “no more than 30 days after docketing of notice that the record has been

                                  17   transmitted or is available electronically on the District Court’s docket”).

                                  18          Accordingly, the Court hereby orders Plaintiff/Appellant to show cause as to why this case

                                  19   should not be dismissed for failure to prosecute. In her response to this order to show cause,

                                  20   Plaintiff/Appellate must also address the merits of her appeal. The response shall be filed within

                                  21   two weeks of the date of this order. If no response is filed by this date, then the Clerk of the Court

                                  22   shall automatically dismiss the appeal without prejudice and close the file in the case.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: April 27, 2021

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
